DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 5-15 are rejected under § 102(a)(1) as being anticipated by US Pub. No. 2016/0288339 to Akaha (Akaha).  In regards to claims 1, 8, and 9, Akaha discloses a robot system (100) and a method for robot position adjustment, said system comprising: 
a conveyor (73) configured to convey a workpiece in a conveyance direction (see ¶ [0096] for providing a conveyor which carries workpieces or the like to a location within the operating range of a pick-and-place robot); 
a robot (1) including an arm (10) via which the robot is configured to perform an operation on the workpiece conveyed in the conveyance direction (see ¶¶ [0050], [0096] for 
a visualizer (not shown) configured to visualize positional deviation of the robot from the conveyor in at least one of a first direction perpendicular to the conveyance direction and a second direction perpendicular to both the conveyance direction and the first direction (see ¶ [0101] for providing a position detection unit such as an imaging unit adapted to grasp positions of the robot and the conveyor). 

In regards to claim 2, Akaha further discloses that the system further comprises a caster (not shown) provided at a bottom of the robot, the robot being movable via the caster according to the positional deviation. See ¶ [0101] (providing wheels on the robot cell to make the robot mobile).

In regards to claim 5, Akaha further discloses that the visualizer is configured to visualize the positional deviation of the robot from a reference mark provided on the conveyor. See ¶ [0100] (providing two positioning members, one convex member on the robot cell and one concave member on the conveyor).

In regards to claim 7, Akaha further discloses that the system further comprises an adjuster (172-176) configured to adjust a position of the robot in the first direction. See ¶ [0070] (describing a plurality of joints for repositioning the multi-axis robot in different directions during pick-and-place operations).

In regards to claims 10-12, Akaha further discloses, or at minimum suggests, that the first direction is a vertical direction. See Fig. 11 (depicting the robot suspended above the conveyor).

In regards to claims 13-15, Akaha further discloses, or at minimum suggests, that the visualizer is configured to visualize the positional deviation in both of the first direction and the second direction. See ¶ [0101] (inferring position deviation detection in the first and second direction from the position 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under § 103 as being obvious over Akaha, supra, as applied to claim 1 and 3, in view of US Pub. No. 2015/0100162 to Lin et al. (Lin).  In regards to claim 3, Akaha discloses all limitations of the claimed invention but for the visualizer comprises an irradiator to emit visible light to the conveyor. 
Although Akaha does not explicitly disclose that limitation, such a feature is found in the prior art.  In fact, Lin teaches vision guided robot system wherein the visualizer (126) comprises an irradiator (130) to emit visible light to the conveyor. See ¶ [0020] (disclosing a visual assembly including a light source for illuminating the conveyor assembly).
Thus, it would have been obvious to modify the position detection unit of Akaha with the light source of Lin in order to minimize the effects of ambient light, or the lack thereof, when the imaging device captures an image of the parts.
In regards to claim 4, Lin further discloses, or at minimum suggests, that the irradiator is configured to emit visible light having a linear projected shape. See ¶¶ [0020-0021] (tuning certain features of the visual assembly including the light source in order to sense and correct for any errors in the visual assembly operation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is 571.270.7769.  The examiner can normally be reached on M-F, 9-5p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD, can be reached at 571.272.6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYLE O LOGAN/Primary Examiner, Art Unit 3651